         Case 1:18-cv-05887-SDA Document 177 Filed 03/20/19 Page 1 of 1
                                                    r~-1 ;~.'L soN'=t=====~--==--                                                            '
                                                                     r   . . :~rt..:·-Yj' Tf,,
                                                                         L""-·' ..~-' t_J J \
                                                                         1c1
                                                                                                 ,.-r·"' rrr,
                                                                                                  ! (   _,_i. "!


                                                                                        L'('"l-'~<'. ,·rsrr
                                                                                                                   1
                                                                                                                1,:: r '\7 1::;1'~ t:"n !
                                                                                                                                             I
                                                                         i...-- .i.   ~ JL~ "'---- ,   ~ Jc __,, I'\~'-' ~ ~· i "---' lL'1 LJ
                                                                                                J. '• -. '             J                      \
 UNITED ST ATES DISTRICT COURT                                      I
 SOUTHERN DISTRICT OF NEW YORK                                           :x:~:., N:                      !I                         --;::)
                                                                                                                                             i



                                                                                                                           ___
                                                                     1




 -------------------------------------------------------)(
 JOSE PAREJA, individually and on behalf of
                                                                     1_:1_,r»A_·~__r_;-i!~~i~~-_:;-_(,~?~~
 others similarly situated,
                                                                                       18-cv-05887
                                     Plaintiff,

                   -against-

 184 FOOD CORP.        (D/B/A BRAVO                             CERTIFICATE OF DEFAULT
 SUPERMARKET        F/K/A    PIONEER
 SUPERMARKET), et al,

                                     Defendants.
 ------------------------------------------------------)(

         I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District
of New York, do hereby certify that this action was commenced on June 29, 2018 with the filing
of a summons and complaint (Dkt. No. 1). An amended complaint was filed on October 31, 2018
(Dkt. No. 46). A second amended complaint, naming Defendant Gregory Gonzalez as a party, was
filed on January 28, 2019 (Dkt. No. 123); a copy of the summons and second amended complaint
was served on Defendant Gregory Gonzalez on February 16, 2019, pursuant to Fed. R. Civ. P. 4( e)
(1 ), by personally leaving a copy with Mr. Ricardo, a person of suitable age and discretion, who
identified himself as a relative; and proof of such service on the said Defendant was filed on
February 26, 2019 (Dkt. No. 157).
         I further certify that the docket entries indicate that the above-named Defendant has not
filed an answer or otherwise moved with respect to the complaint herein. The default of the
Gregory Gonzalez is hereby noted.
Dated:    ew York, New York
              rt1d0, 2019
                                                     RUBY J. KRAJICK
                                                     Clerk of the Court
                                                                 I
                                                     By:     ·10TA ~ ~)
                                                     Deputy Clerk~   ~
